Citation Nr: 1623289	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  15-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for service connection for high cholesterol.

4.  Entitlement to service connection for an acquired psychiatric disorder (other than depressive disorder), to include PTSD.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for 13 days during fiscal year 2012.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1986.  He also had periods of active duty for special work in the North Carolina Army National Guard from April 2004 to September 2005, from August 2007 to September 2008, from September 2009 to May 2010, and from July 2010 to September 2010.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2013 and January 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2015, the Veteran withdrew his request for a Board hearing.

After review of the claims file and the contentions of the Veteran, the Board has expanded the claim for service connection for PTSD to include other psychiatric disorders of record.  In addition, the Board notes that service connection was granted for depressive disorder in a June 2010 rating decision.  Accordingly, the issues have been recharacterized as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

The Board also notes that additional evidence has been received since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  In particular, VA treatment records dated after July 2013 have been received along with reports of VA examinations.  The additional evidence is either not relevant to the claims herein decided or is cumulative of evidence already on file at the time of the June 2015 and September 2015 statements of the case (SOCs).  Therefore, a waiver of AOJ review is not required for these claims.  Moreover, regarding the claim being remanded, there is no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the June 2010 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

3.  In a May 2010 rating decision, the RO denied the Veteran's claim for service connection for hypertension and high cholesterol.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

4.  None of the evidence associated with the claims file since the May 2010 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims for service connection for hypertension and high cholesterol or raises a reasonable possibility of substantiating the claims.

5.  The Veteran's tinnitus has been assigned a 10 percent evaluation throughout the appeal period, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.

6.  The Defense Manpower Data Center (DMDC) advised VA that the Veteran received drill pay for 13 days in fiscal year 2012. 

7.  The Veteran's VA disability compensation benefits were properly offset for 13 days due to receipt of military drill pay for fiscal year 2012. 


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  The evidence received since the June 2010 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The May 2010 rating decision that denied service connection for hypertension and high cholesterol is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

4.  The criteria for reopening a previously denied claim for service connection for hypertension have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for reopening a previously denied claim for service connection for high cholesterol have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus, and a referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

7.  The offset of 13 days of VA disability compensation benefits due to receipt of military drill pay for fiscal year 2012 was proper.  38 U.S.C.A. §§ 5107, 5304(c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

Given the Board's favorable disposition to reopen the claim for service connection for PTSD, the Board finds that no discussion of VCAA compliance as to this issue is necessary at this time.

With respect to the drill pay issue, this matter involves 38 U.S.C.A. § 5304(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay.  Because the issue does not arise from the receipt of a "substantially complete application" under 38 U.S.C.A. § 5103(a), the VCAA does not apply.

With respect to tinnitus, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to this issue.

With respect to the remaining claims, the Board finds that the duty to notify was satisfied in this case.  The RO sent the Veteran letters in October 2012 and April 2013 that notified him of what information and evidence is needed to substantiate his claims.  These letters also informed the Veteran of what information and evidence must be submitted by him and of the types of evidence that will be obtained by VA.  The letters further advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Finally, the letters were provided prior to the initial adjudication of the claims in July 2013.  

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the claims herein decided.

The Board notes that VA's duty to provide a VA examination or medical opinion only applies to a claim to reopen if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been received with respect to the Veteran's application to reopen claims for service connection for hypertension and high cholesterol, a VA examination is not warranted with respect to these claims.  With respect to the claim for an increased rating for tinnitus, the resolution of this claim is wholly dependent on the application of the law.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  As such, a remand for a VA examination for tinnitus is not warranted.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Analysis

I.  Claims to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


A.  Claim to Reopen - PTSD

In June 2010, the RO denied service connection for PTSD, finding that the Veteran did not have a diagnosis and that there was insufficient information to verify his alleged in-service stressor.  In that same decision, the RO granted service connection for a depressive disorder, finding that the Veteran's depression had manifested in service.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the June 2010 rating decision, the evidence included the Veteran's service treatment records, post-service VA treatment records, a June 2010 VA examination, and statements from the Veteran describing his in-service stressor.  The evidence did not show that the Veteran had a diagnosis of PTSD and did not include sufficient information to verify his claimed in-service stressor.  

The evidence received since the June 2010 rating decision is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence indicates that the Veteran may have a diagnosis of PTSD.  See, e.g., June 2011 VA treatment record; December 2013 letter from Dr. H. (initials used to protect privacy).  This new evidence relates to a previously unestablished fact.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for PTSD.  


B.  Claim to Reopen - Hypertension

The Veteran's claim for service connection for hypertension was denied in a May 2010 rating decision.  The RO found that his hypertension preexisted his second period of active service from April 2004 to September 2005 and was not aggravated by his active service.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the May 2010 rating decision, the following evidence was of record: service treatment records; service personnel records; VA treatment records dated from January 2009 to August 2009; VA examination reports dated in March 2010 and May 2010; and lay statements from the Veteran. 

The Veteran's service treatment records indicated that he was diagnosed with hypertension prior to his second period of active service from April 2004 to September 2005.  During his first period of active duty from August 1986 to December 1986, there were no complaints, treatment, or diagnoses related to hypertension.  A January 1999 periodic report of medical examination indicated that the Veteran's heart was normal, his blood pressure was 156/84, and it was noted that he was healthy and in excellent condition.  An August 2003 treatment record from Womack Army Medical Center noted a diagnosis of essential hypertension.  An April 2005 service treatment record also indicated that the Veteran had a three year history of hypertension and had been on 25 milligrams of hydrochlorothiazide.  It was further noted that he had a change in his medication in September 2004 and was started on a beta blocker.  Thus, the evidence indicated that the Veteran had been diagnosed with hypertension in 2002 or 2003 and was treated with hydrochlorothiazide.  The evidence also indicated that the Veteran was placed on a beta blocker in September 2004 during his second period of active duty.  

The March 2010 and May 2010 VA examiners indicated that the Veteran had been diagnosed with hypertension in 2004.  The March 2010 VA examiner opined that it was at least as likely as not that hypertension manifested during active duty, and the May 2010 VA examiner indicated that it was apparent that the Veteran had had hypertension for several years since 2004 or 2005.  The examiners' opinions had little probative value, as the underlying records clearly demonstrated that the Veteran had been diagnosed with hypertension prior to his second period of active service, which began in April 2004.  

The evidence received since the May 2010 rating decision shows continued treatment for hypertension, but does not show permanent aggravation of the Veteran's hypertension during a period of active service.  Although the evidence received since the May 2010 rating decision may be considered new in the sense that it was not previously before agency decisionmakers, the evidence is not material because it does not relate to unestablished facts necessary to substantiate the claim.  The evidence does not indicate that the Veteran's hypertension was aggravated by a period of active service.  For these reasons, the Board finds that the evidence is not new and material because it does not raise a reasonable possibility of substantiating the claim.


C.  Claim to Reopen - High Cholesterol

The Veteran's claim for service connection for high cholesterol (also referred to as hyperlipidemia) was previously denied in a May 2010 rating decision.  The RO determined that high cholesterol was considered a laboratory finding and not a disability for which VA compensation benefits were payable.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the May 2010 rating decision, the following evidence was of record: service treatment records; service personnel records; VA treatment records dated from January 2009 to August 2009; and lay statements from the Veteran. 

An August 2008 record from Womack Army Hospital showed hyperlipidemia on the Veteran's list of problems.  A September 2008 record indicated that he had hypercholesterolemia, which was treated with Zocor.  Thus, the evidence showed that he was found to have high cholesterol during his third period of active service from August 2007 to September 2008.  

However, hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The Board notes that, under 38 C.F.R. § 4.1, the term "disability" as used for VA purposes refers to impairment of earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In this case, there was no evidence of record that suggested that the Veteran's high cholesterol caused any impairment of earning capacity and no basis for granting service connection.  

The evidence received since the May 2010 rating decision shows continued treatment for hyperlipidemia, but does not show that the Veteran's high cholesterol causes any impairment in earning capacity.  Although the evidence received since the May 2010 rating decision may be considered new in the sense that it was not previously before agency decisionmakers, the evidence is not material because it does not relate to unestablished facts necessary to substantiate the claim.  For these reasons, the Board finds that the evidence is not new and material because it does not raise a reasonable possibility of substantiating the claim.


II.  Increased Rating Claim - Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus). 

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2015).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2015).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

Thus, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as his symptoms have remained consistent throughout the entire appeal period, and he has been in receipt of the maximum 10 percent during the entire time period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
 § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaint of ringing in his ears is contemplated in the rating criteria.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


III.  Reduction of VA compensation benefits - Recoupment of Military Drill Pay 

The Veteran has asserted that the recoupment of military drill pay for 13 days during fiscal year 2012 is erroneous because he separated from service in December 2011.  

In this case, VA sent the Veteran a VA Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances."  The form indicated that, based on the his social security number, the Defense Manpower  Data Center (DMDC) had identified him as having been a reservist or guardsman during fiscal year 2012 and having received training pay for 13 days during that period.  The form advised the Veteran that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation.  He was advised that he could elect to keep the training pay and waive his VA benefits for the days when he was paid training pay and that his future benefits would be adjusted accordingly.  He was also advised that, if he did not return the waiver, it would be assumed that he wished to waive VA compensation or pension for the number of days printed on the front of the form.  The Veteran did not respond.  

In a December 2013 letter, the RO notified the Veteran that it proposed to reduce his VA disability compensation benefits to reflect his receipt of the training pay that he had received in 2011 and 2012.  In January 2015, VA finalized this decision and reduced the Veteran's VA compensation benefits accordingly.  

The Veteran appealed and indicated that he disagreed with the drill pay dates in 2012.  He noted that he was separated/discharged from the Army National Guard on December 31, 2011, and therefore could not have had 13 days of drill pay in 2012.  He submitted a Report of Separation and Record of Service, which shows that he retired from the North Carolina Army National Guard on December 31, 2011.  

The law prohibits the receipt of VA disability compensation benefits for any period for which a person receives active service pay.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  38 U.S.C.A. § 5304(c) (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2015). 

Reservists or members of the National Guard may waive their VA disability compensation for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii). 

Based on a review of the available record, the Board finds that recoupment of the Veteran's VA compensation to account for his receipt of 13 days of military drill pay during fiscal year 2012 was warranted.  The Board has considered the Veteran's contentions to the effect that he did not receive 13 days of drill pay in 2012, as he had retired on December 31, 2011.  However, the federal government's fiscal year for 2012 began on October 1, 2011, and ended on September 30, 2012.  Thus, although it is clear that the Veteran could not have received 13 days of drill pay in calendar year 2012 given the date of his retirement, DMDC has advised VA that he did receive 13 days of drill pay during fiscal year 2012.  The Veteran has not provided the necessary documentation to show that the information is incorrect. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It is well established that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Application of the law to the available facts in this case is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.

As new and material evidence has not been received, the application to reopen the claim for service connection for hypertension is denied.

As new and material evidence has not been received, the application to reopen the claim for service connection for high cholesterol is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

The offset of disability compensation benefits for 13 days due to receipt of military drill pay for Fiscal Year 2012 was proper.

REMAND

The Veteran has asserted that he has PTSD related to an in-service event.  In various statements, he has described an explosion that occurred when a rocket launcher misfired and resulted in injuries, including one soldier being set on fire.  He identified the soldier as SSG T. (initials used to protect privacy) and indicated that the incident took place in July 2002.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3).  

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  

In this case, it is unclear whether the Veteran had a period of ACDUTRA or INACDUTRA in July 2002, and, if so, whether that period was federal service.  Therefore, as an initial matter, a remand is required to verify the Veteran's service in July 2002.

If the Veteran's has eligible service in July 2002, the AOJ should take steps to corroborate his reported in-service stressor.  If his in-service stressor is corroborated, the AOJ should schedule him for a VA examination to determine whether he now meets the criteria for a diagnosis of PTSD, and, if so, whether the diagnosis is related to his in-service stressor.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should verify whether the Veteran had a period of active duty, ACDUTRA, or INACDUTRA in July 2002.  If so, the AOJ should also verify whether the period of service was "full-time duty" ordered under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505, or whether he was ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401.  In other words, the AOJ should determine whether such service was state-controlled or federal service.

2.  If the Veteran had federal service in July 2002, the AOJ then should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate sources, in an attempt to obtain evidence corroborating his claimed stressor referenced above.  In particular, the Veteran has identified the name of the individual who was injured, the unit to which he was assigned, and the month in which the incident took place.  This information should be used in the search.

If the JSRRC cannot verify the alleged stressor, the AOJ should document the attempts that were made and explain in writing why further attempts would be futile.  The AOJ should then notify the claimant, and he should be given an opportunity to respond.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorders, including PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current psychiatric disorders that are present. 

For each diagnosis identified other than PTSD and depressive disorder, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


